DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
The rejection based on Pei has been removed for the purposes of compact prosecution for the “substantially parallel” gas flow. It is noted that the amendment to Claim 3 from 10/07/2021 has changed the scope of the claims such that a separate rejection based on Pryce has been added, but the rejection is still maintained as final as the rejections for non-amended claims have been maintained.

In regards to Claim 1:
The Applicant has argued that there Pryce does not expressly teach the “gaseous species to flow in a direction substantially parallel to each of the plurality of filaments in the filament array.” The Applicant argues that the “substantially parallel” is not considered. The Examiner respectfully disagrees. The Examiner notes, as per [0037], the teachings of the Pryce is that the gas distributor has an annular shape (i.e., a donut shaped cross section) and that other shapes can be selected, as well as the number and position of the holes can be selected so that the flow rate of gas is relatively uniform over the entire area of the gas distributor. This means that the gas 
[0037] Gas distributor 30 is designed to ensure sufficient distribution of the feed gas around the mold surfaces to be coated. In the illustrative embodiment, the gas distributor has an annular shape. However, other shapes are also be possible. The distributor has a series of small holes in its outer surface through which gas passes. The number and position of the holes is preferably selected so that the flow rate of gas is relatively uniform over the entire area of the gas distributor. The selection of the number and position of holes may depend on process parameters (e.g., temperature and pressure, amongst others), as known to those of ordinary skill in the art. In certain embodiments, the apparatus may include a flow rate controller to provide additional control over the gas flow rate.
The Examiner notes that the statement that “other shapes are also be possible” and “the number and position of holes may depend on process parameters… as known to those of ordinary skill in the art” is an express teaching of changing the shape, such that it is a prima facie case of obviousness because the motivation is as known to those of ordinary skill in the art before the effective filing date to have modified the shape and the size for the purposes of process parameter adjustment. The Examiner notes that arguments against the change of size/shape obviousness is thus considered moot as a result.
The Examiner also notes that the instant application’s specification, pages 22 and 23, describe ways in which the gas inlet can be arranged and shapes and holes that can be formed. However, citations in the specification are directed to that of “parallel” gas flow are drawn to the positioning of the gas inlet (see page 4 of the specification for example).  Moreover, when comparing the instant Application’s positioning of the gas inlet in relation to the filaments, the Examiner notes the positioning is almost identical to that of Pryce, in the center with gas being sprayed outwardly, and that the specification expressly states that the gas flow can be 
For instance, a mold positioned concentrically around a filament array that is 
positioned concentrically around a third frame portion of a filament assembly may provide a gas flow pathway with a donut-shaped cross-section, which may be advantageous for promoting gas flow parallel to a filament assembly and/or a central axis thereof. This design may promote a more beneficial flow of gas than other designs in which gas flows outwardly through the filament assembly, e.g., from a source positioned at the center of a non-planar filament array or along a central axis of the non-planar filament array. Fig. 7 shows one example of a perspective view of a less desirable system 4400, where gas inlet port 300 is adapted and arranged to cause gas to flow outwards from central axis 182 (or perpendicular to the central axis) as shown by arrows 198. This design is less desirable because it does not result in the formation of coatings that are as uniform as those produced by other systems described herein, and wastes a larger amount of gas than other systems described herein. 

The Examiner notes that this paragraph indicates the following: the parallel gas flow is formed by having a mold/substrate positioned concentrically around a filament array that is positioned concentrically around a filament frame and the gas flow pathway has a donut shaped cross section. The Examiner notes that this means that the structures presented in Pryce would implicitly be capable for forming a parallel gas flow, as indicated in the following annotated copy of Fig. 3 below:

    PNG
    media_image1.png
    544
    872
    media_image1.png
    Greyscale

The Examiner also notes that this structure is not claimed, only the functionality, but as per the support exampled in the instant application’s specification, Pryce fulfills the limitation. As a result, the Examiner notes that the Applicant’s position against the teachings of Pryce is not considered persuasive, as the arguments are against the Applicant’s own invention.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 

In Regards to Claim 2:
The Applicant argues that the distance could be substantially longer than 5 inches and as such, the filament array to mold surface be between 5 mm – 20 mm and does not disclose the pin length. The Examiner notes the following paragraphs [0040-0042], again:
[0040] FIGS. 4A and 4B show a filament assembly 40 according to on embodiment of the invention.  The filament assembly includes a first frame portion 42a and a second frame portion 42b.  Filament segments 32a, 32b, etc. extends between pins 44 on the first and second frame portions to form an array.  In some embodiments, a single filament is used to form the array of filament segments; though, in other embodiments, individual filaments may form the segments. 

[0042] The pins may be arranged within the first and second frame portions to 
move back and forth (in the direction of the arrow in FIG. 4B) which allows for 
additional control over the distance between the filament array and the mold 
surface.  In some embodiments, it is preferred that the distance between the 
filament array and the mold surface is between 5 mm and 20 mm.

The Applicant argues that the pins do not have to be 5-20 mm in totality and can be much longer and that the filaments don’t have to move along the entirety of the pins. The Examiner notes that the argument that the pins are 5 inches long is a bit of a stretch, as Fig. 4A and Fig. 4B shows that the pins move between the first and third frames to create a 5-20 mm gap:

    PNG
    media_image2.png
    427
    615
    media_image2.png
    Greyscale

The Applicant appears to be making the argument that the length of the pin is not disclosed, but rather inferred from [0040-0042] to create a 5-20 mm gap. The Examiner argues that what isn’t disclosed is that the pins are 5 inches long. The pins must be long enough to adjust for 15 mm range difference between the mold and the filament array, as pointed above. As such, the pins much be at least 15 mm long for the desired gap distance, and as such the scale of the pin size is not likely to be 5 inches long.
The Applicant argues that the drawings aren’t to scale and that they don’t have to move the entirety of the length of the filament array. The Examiner notes that the length of the pin in the rejection is not drawn from the images and that the scale of the images was not taken into account such that the arguments against scale are considered moot. The images are relied upon, in view of the text teachings of Pryce, for structure and relationships therein. 

[0043] The first and second frame portions may be connected by one or more spring assemblies 47 which include a spring 48 disposed around a rod 49. The first and/or second portions can slide along the rod to increase or decrease the distance between the first and second frame portions over which the filament segments extend to compensate for the expansion/contraction of the filament segments during heating and cooling. Thus, in some embodiments, the spring assembly enables self-adjustment of this distance.

It is noted that in this teaching and in further examination of Fig. 4A: the third frame includes a bar that rests on the second frame and is adjacent to the filament array, as per the annotated copy of Fig. 4A

    PNG
    media_image3.png
    559
    672
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    407
    457
    media_image4.png
    Greyscale

It is clear from these images that part of the third frame is contacting the outer diameter of the second frame, such that it is very close to the pin “heads” and the filament array. The Examiner notes that from this teaching, to adjust the movement of the pins, the images above show a filament array that is 20 mm from the substrate/mold, such that the pins and thus the filament array would move away from the bar of the third from, thus creating the 15 mm difference to be 5 mm away from the substrate/mold. As a result, the arguments presented by the Applicant is considered moot, because it is clear that a portion of the frame is within this distance 15 mm of the filament array, such that it fulfills the claimed ranges.



In regards to Claim 3:
Claim 3 has been amended, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 6338620 to Yamada in view of United States Patent Application No. 2007/0235890 Pryce Lewis et al (hereinafter Pryce) is presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5, 6, 7, 10, 11, 12, 13, 15, 17, 22, 23, 24, 25, 29, 30, 31, and 34 and 41-43 are rejected under 35 U.S.C. 103(a) as unpatentable over United States Patent Application No. 2007/0235890 Pryce Lewis et al (hereinafter Pryce).
In regards to Claim 1, Pryce teaches a system Fig. 3, 4A, 4B for depositing a coating on a surface of a mold 10, comprising: a deposition chamber 22; a mold support 26 adapted and arranged to support the mold in the deposition chamber; a gas inlet port 28 adapted and arranged to introduce a gaseous species into the deposition chamber; and a filament assembly Fig. 4A, 4B, wherein the filament assembly comprises: a first frame portion 42A; a second frame portion 42B; a third frame portion 49 positioned between and connecting the first frame portion and the second frame portion through pins 44; and a plurality of filaments 32a, 32b extending between the first frame portion and the second frame portion to form a non-planar filament array (as it is in the shape of a circle), wherein the filament array, the filament assembly, and the gas inlet are positioned so to cause the gaseous species to flow in a direction substantially parallel to each of the plurality of filaments in the filament array (28 flows over the substrate/hold surfaces [0037-0039, 0034-0047]).  
Furthermore, Pryce also teaches that the gas flow is substantially uniform over the mold and designed to ensure sufficient distribution of the feed gas around the mold surfaces, as per [0037]: 
[0037] Gas distributor 30 is designed to ensure sufficient distribution of the feed gas around the mold surfaces to be coated. In the illustrative embodiment, the gas distributor has an annular shape. However, other shapes are also be possible. The distributor has a series of small holes in its outer surface through 

From the teachings of Pryce in [0037], it is apparent that the gas flow is directed at the filament heaters, but is not prevented from flowing along the filament heaters, as the gas flow is intended to create a uniform distribution of the gas along the mold surface, which is beyond the filament heaters. Furthermore, because the gas distribution is designed to be uniform along the entire area of the gas distributor and the mold surface, and because the flow of gas to perform said function would implicitly move, the direction of the gas is implicitly parallel along the filament, due to the position of the gas inlet above or apart from the mold and the filament heater in Pryce and the express teachings of Pryce for uniform gas over the mold. 
Additionally, because of the express teaches that the shape of the gas distributor can be modified to ensure sufficient distribution of the feed gas around the mold, if the gas distributor shape is modified from the annular shape shown in Pryce, to a shape were above the filament there is a rod with holes therein positioned to form a line of holes parallel to the filament but also to flow gas towards the rod, the resulting shape of the gas distributor would be one that would implicitly provide uniform gas in a parallel manner and towards or perpendicular the filament, thus resulting in the claims as presented.
Also, it has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
Furthermore, it is noted that the limitation of having the gas flow be “substantially parallel” is that of a functional limitation. However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the ability to perform “parallel gas flow” is not considered a positive limitation and the apparatus of Pryce would be capable of processing gas flow in a parallel direction to the filaments, there being no structural limitations in the claims to prevent this otherwise.
It is further noted that the structure for performing said parallel gas flow in Pryce appears to be described in the specification of the instant application and supported, as per the Response to Arguments above.
In regards to Claim 2 Pryce teaches a system Fig. 3, 4A, 4B for depositing a coating on a surface of a mold 10, comprising: a deposition chamber 22; a mold support 26 adapted and arranged to support the mold in the deposition chamber; a gas inlet port 28 adapted and arranged to introduce a gaseous species into the deposition chamber; 
Although the pins of Pryce move to adjust the distance between the filaments to the substrate/mold, which is on the opposite side of the third frame, because the pins are used to move back and forth to control the distance between the mold surface and the filaments, the pins themselves must be able to adjust the distance between 5-20 mm, and as shown in Fig. 4B below, must thus also have a distance between 5-20 mm between that of the third frame and the first and second frame as the third frame contacts that of the pins:

    PNG
    media_image5.png
    473
    761
    media_image5.png
    Greyscale

To further support the distance, it is noted that Pryce teaches the following, emphasis added: 
[0040] FIGS. 4A and 4B show a filament assembly 40 according to on embodiment of the invention.  The filament assembly includes a first frame portion 42a and a second frame portion 42b.  Filament segments 32a, 32b, etc. extends between pins 44 on the first and second frame portions to form an array.  In some embodiments, a single filament is used to form the array of filament segments; though, in other embodiments, individual filaments may form the segments. 

[0042] The pins may be arranged within the first and second frame portions to 
move back and forth (in the direction of the arrow in FIG. 4B) which allows for 
additional control over the distance between the filament array and the mold 
surface.  In some embodiments, it is preferred that the distance between the 
filament array and the mold surface is between 5 mm and 20 mm.

 Furthermore, the Examiner points that the teachings of Pryce of [0043] and Fig. 4A is as follows:


It is noted that in this teaching and in further examination of Fig. 4A: the third frame includes a bar that rests on the second frame and is adjacent to the filament array, as per the annotated copy of Fig. 4A

    PNG
    media_image3.png
    559
    672
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    407
    457
    media_image4.png
    Greyscale

It is clear from these images that part of the third frame is contacting the outer diameter of the second frame, such that it is very close to the pin “heads” and the filament array. The Examiner notes that from this teaching, to adjust the movement of the pins, the images above show a filament array that is 20 mm from the substrate/mold, such that the pins and thus the filament array would move away from the bar of the third from, thus creating the 15 mm difference to be 5 mm away from the substrate/mold.  
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Pryce expressly teach the ranges as taught are result effective variables for changing the distance between the mold and the filaments resulting in forming a distance between the filament array and the third frame that is also a result  
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In regards to Claims 5, Pryce teaches third frame portion is positioned at a distance of between about 1.5 and 5.0 inches away from the filament array via pins 44 which are 5-20 mm (or 0.19-0.79 inches, [0042]), as per the rejection of Claim 2 above. 
In regards to Claim 6, Pryce teaches wherein the mold is a tire mold [0034-0047].
In regards to Claim 7, Pryce teaches wherein the mold is positioned concentrically around the filament assembly (as shown in Fig. 3, 26 around 32).  
In regards to Claims 10 and 11, Pryce does not expressly teach the mold comprises one or more vent ports or that wherein the vent ports of the mold are not substantially occluded during deposition of the coating.  
However, this is considered a limitation based on the article to be worked upon/substrate, and it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of mold/substrate is not considered a positive limitation and the apparatus of Pryce would be capable of processing a substrate with a vent port, the vent ports of the mold/substrate are not substantially occluded during deposition of the coating, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 12, Pryce teaches the deposition chamber is adapted and arranged to be held at a pressure below atmospheric pressure (see vacuum [0034]).  
In regards to Claim 15, Pryce teaches the deposition chamber is adapted and arranged to be positioned around the mold, as shown in Fig. 3. 6516014.1 Application No.: 15/977,481 5 Docket No.: G0755.70005US01  
In regards to Claim 17, Pryce teaches the filament assembly is positioned concentrically around the third frame portion (as shown in Fig. 3, 4A).  
In regards to Claim 22, Pryce teaches wherein the system further comprises one or more baffles adapted and arranged to direct the gaseous species to an outlet in the form of the small holes in the gas distributor that creates uniform flow [0037].
In regards to Claim 23, Pryce teaches the mold support is capable of heating the mold (see hot window or heated gas of [0046]).

In regards to Claim 25, Pryce teaches wherein the mold support is adapted and arranged to be capable of forming a gas-tight seal with the deposition chamber as per the teachings of a vacuum chamber [0034].
In regards to Claim 29, Pryce wherein the filament assembly and the gas inlet are positioned so to cause the gaseous species to flow upwards as the gas is in 30 and there is no structure impeding the gas from moving upwards.
In regards to Claims 30 and 31, Pryce teaches wherein the coating comprises a polymer comprises one or more fluorine-containing monomers [0050-0052].  
In regards to Claim 34, Pryce teaches the coating comprises performing one or more of a CVD process, a PVD process [0051].
In regards to Claim 41, Pryce teaches the filaments are configured to provide a uniform elevated temperature in the vicinity of the mold (uniform heating, [00440]).
In regards to Claim 42, Pryce teaches the filaments comprise one or more highly resistant metals (resistant metals such as tantalum, tungsten, rhenium, [0039).
In regards to Claim 43. Pryce teaches the filaments are connected to a DC voltage source and an electrical ground [0039].
In regards to Claims 48, Pryce teaches third frame portion is positioned at a distance of greater than or equal to 1.0 inches away from the filament array via pins 44 which are 5-20 mm (or 0.19-0.79 inches, [0042]), as per the rejection of Claim 2 above. 
In regards to Claim 49, Pryce teaches each filament in the filament array is positioned at a distance from the third frame portion that is substantially the same, (as 

Claim 3 is rejected under 35 U.S.C. 103(a) as unpatentable over United States Patent No. 6338620 to Yamada in view of United States Patent Application No. 2007/0235890 Pryce Lewis et al (hereinafter Pryce).
In regards to Claim 3, Dubos teaches a system for tire vulcanization Fig. 3, 4 i.e., preheating a mold/tire, comprising: a chamber C1a/300 adapted and arranged to contain a first mold (left M, as it is also implicitly the mold iteself) or a second mold (right M); a first mold support adapted (313 on the left) and arranged to support the first mold (left M), wherein the first mold support is translatable from a first position to a second position (as shown in Fig. 4), and wherein the second position is aligned with the deposition chamber (as it is shown on the right hand side); a second mold support adapted and arranged to support the second mold (as shown in Fig. 3), wherein the second mold support is translatable from a third position to the second position (as it is moved further to the right in Fig. 4, Col. 6 line 18-Col. 11 line 42) but does not expressly teach a gas inlet port adapted and arranged to introduce a gaseous species into the deposition chamber; and a filament assembly, wherein the filament assembly comprises: a first frame portion; a second frame portion; a third frame portion positioned between and connecting the first frame portion and the second frame portion; and a plurality of filaments extending between the first frame portion and the second frame 
Pryce teaches a system Fig. 3, 4A, 4B for depositing a coating on a surface of a mold 10, comprising: a deposition chamber 22; a mold support 26 adapted and arranged to support the mold in the deposition chamber; a gas inlet port 28 adapted and arranged to introduce a gaseous species into the deposition chamber; and a filament assembly Fig. 4A, 4B, wherein the filament assembly comprises: a first frame portion 42A; a second frame portion 42B; a third frame portion 49 positioned between and connecting the first frame portion and the second frame portion through pins 44; and a plurality of filaments 32a, 32b extending between the first frame portion and the second frame portion to form a non-planar filament array (as it is in the shape of a circle that are connected to a DC voltage source and an electrical ground), wherein the filament array, the filament assembly, and the gas inlet are positioned so to cause the gaseous species to flow in a direction substantially parallel to each of the plurality of filaments in the filament array (28 flows over the substrate/hold surfaces [0037-0039, 0034-0047]).  
 It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Dubos, to substitute the art analogous mold treatment chamber with the mold chamber of Pryce. Specifically, because Dubos teachings mold treatment systems with chambers and a movement mechanism and Pryce teaches a deposition chamber for a mold, It would be obvious to one of ordinary skill in the art, before the effective filing date, to place the mold treatment system of Pryce for the predictable result of deposition on the mold as a desired processing in Dubos. See MPEP 2143, Motivations A-E. It has been held that an express suggestion In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. The resulting apparatus would have a depositing a coating in the station or moveable chamber systems as claimed. 
The resulting apparatus fulfills the limitations of the claim. 
 
Claims 44-49 are rejected under 35 U.S.C. 103(a) as unpatentable over United States Patent Application No. 2007/0235890 Pryce Lewis et al (hereinafter Pryce) in view of United States Patent Application No. 2015/0079211 to Satoh et al.
The teachings of Pryce are relied upon as set forth in the above 103 rejection above.
It is noted that the teachings of Pryce above has been applied such that the first frame is the top frame and the second frame is the bottom frame, as the claims are broadly claimed. As there is no limitations in the claims as to where the first frame is, the first frame for claims 44-47 is considered either the top of the bottom ring of Pryce, for the purpose of rejection claims 44-47.
In regards to Claims 44-47, Pryce does not expressly teach the gas inlet port and the first frame portion are positioned to cause the gaseous species to flow from the gas inlet port upwards to the first frame portion, laterally across the first frame portion, and then upwards, the gas inlet port is positioned beneath the first frame portion and the second frame portion, the filament array, the filament assembly, and the gas inlet port are positioned so to cause the flow of the gaseous species to have a donut-shaped 
Satoh teaches that a tire vulcanization device 1 Fig. 1 injects a heating medium gas H can vulcanize the tire [0040], the gas injected into the mold through injection nozzle 7, 8 through the bottom portion of the mold (analogous to that of the bottom frame/first frame as broadly recited) such that the gas circulates upwards and around (see Fig. 1, Fig. 4, and Fig. 5) the gas inlet port and the first frame portion are positioned to cause the gaseous species to flow from the gas inlet port upwards to the first frame portion, laterally across the first frame portion, and then upwards, the gas inlet port is positioned beneath the first frame portion and the second frame portion, the filament array, the filament assembly, and the gas inlet port are positioned so to cause the flow of the gaseous species to have a donut-shaped cross-section or that the gas inlet port is positioned beneath the mold support and/or passes through the mold support (as shown in the gas flow in Fig. 4 and Fig. 5 [0023-0043]). Satoh expressly teaches the addition of 7, 8 allows for continuous and uniform gas flow so that the temperature difference can be sufficiently reduced [0002-0009].
It would be obvious to one of ordinary skill in the art, to have modified the gas inlet of Pryce, with the bottom arranged, gas inlet of Satoh, thus forming a gas inlet port that flows upwards and laterally outwards/across and then upwards, as per the teachings of Satoh. One would be motivated to do so, for the predictable result of reducing the temperature difference of gas supplied to the tire mold apparatus/vulcanization. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations B, Substitution being obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 6610238 to Steidl which teaches tire curing with different stations.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716            

/KARLA A MOORE/Primary Examiner, Art Unit 1716